Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-23-2007

In Re: Jose Figuereo
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-5073




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Jose Figuereo " (2007). 2007 Decisions. Paper 1575.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1575


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-51 (January 2007)                                    NOT PRECEDENTIAL


                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 06-5073
                                    ________________

                          IN RE: JOSE ALEMAN FIGUEREO,

                                                         Petitioner

                       ____________________________________

                      On a Petition for Writ of Mandamus from the
             United States District Court for the District of the Virgin Islands
                         (Related to D.V.I. Civ. No. 05-cv-0122)
                       District Judge: Honorable Curtis V. Gomez
                     _____________________________________

                       Submitted Under Rule 21, Fed. R. App. Pro.

      Before: SCIRICA, CHIEF JUDGE, WEIS and GARTH, CIRCUIT JUDGES.

                            (Filed: February 23, 2007)

                               _______________________

                                       OPINION
                               _______________________


PER CURIAM.

              Petitioner, Jose Aleman Figuereo, a prisoner at the Federal Correctional

Institution at Miami, Florida, petitions this Court for a writ of mandamus ordering the

United States District Court for the District of the Virgin Islands to act upon his habeas

corpus petition, which was filed in the District Court on August 8, 2005. At the time of
the filing of the mandamus petition, the District Court had not decided the habeas

petition. However, on February 1, 2007, the District Court issued an order dismissing the

habeas petition. Therefore, we will deny the petition for a writ of mandamus as moot.